DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 04/28/2021
Applicant Arguments						-Receipt Date 04/28/2021		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 04/28/2021. Claims 16-17 and 20 are pending. Claim 16 is amended. Claims 18-19 are canceled. 

Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive.
 Applicant submits:
“Ajima is silent with respect to connecting a jth node of each ring to a (j+1)th node of each of other rings and an nth node of each ring to a first node of each of the other rings.” (Remarks, page 5)
	However, this argument is not persuasive because the broadest reasonable interpretation of “connected” includes indirect and direct connections. Since all nodes of Ajima are connected either directly or indirectly to nodes of each other ring (see [0024]), a jth node and nth node of each ring is connected to a (j+1)th node and a first node, respectively,  of each of the other rings. 

Examiner notes that the Specification appears to support Examiner’s interpretation of the connections being indirect since the Specification does not appear to describe direct connections between a jth node of each ring and a (j+1)th node of each other rings, or an nth node of each ring o a first node of each other ring. For example, Fig. 21 of the Drawings does not show a j node of each ring being directly connected to a (j+1) node of each other ring (nodes in R1 are directly connected to nodes in R3) or an nth node of each ring being connected to a first node of each of the other rings (N14 is not directly connected to N31). Examiner further suggests showing clear support in the specification should Applicant make the amendments suggested above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ajima et al. US 2011/0055428 (hereinafter, Ajima).
Regarding claim 16, Ajima teaches:
16. A distributed processing system in which plurality of nodes are connected by channels ([0024] and [0026]: the parallel computer system, i.e. distributed processing system, has a plurality of nodes that are connected by communication routes 15, i.e. channels), wherein the distributed processing system includes m rings (where m is an arbitrary natural number) ([0024]: the system has M groups 16/rings), each ring has n nodes (wherein n is an arbitrary natural number) ([0024]: each group/ring has N processors/nodes), the n nodes transfer data at least in one direction in each ring ([0024]: processors in a ring are connected to each other to transfer data to each other in the group, i.e. in at least one direction in each ring), and 
wherein a jth node of each ring is connected to a (j+1)th node of each of other rings, where j is a connection order in each ring and an arbitrary natural number smaller than n ([0024]: each node is fully connected to each other node in its group and each group is connected in linear connection, thus each node of each ring, including a jth node where j=1, is connected to each node of each other ring, including a (j+1) node, where 1 is a natural number smaller than N and 1 is a connection order, i.e. a 1 position in a connection order), and
wherein an nth node of each ring is connected to a first node of each of the other rings ([0024]: each node is fully connected to each other node in its group and each group is connected in linear connection, thus an nth node of each ring is connected to a first node of each other ring) 
wherein the distributed processing system has n groups, each group has m nodes by picking up one node from each ring ([0026] and [0029]: groups /rings are connected in a torus such that a node in each group/ring is connected to a node in a group/ring on two sides, where the nodes connected in linear between groups/rings form a “group” as claimed, since the “group” contains/”picks up” a node from each ring the system has a number of “groups” equal to the nodes in a ring, i.e. n groups, see also Figs 3 and 4), and the nodes within each group are connected by a fully connected network ([0026] and [0029]: the nodes in each “group” are connected by a one-dimensional torus connection, i.e. a fully connected network).

	Regarding claim 17, Ajima teaches:
17. The distributed processing system according to claim 16, wherein each ring has switches to redirect communication data to another node ([0026]: each group/ring has routers, i.e. switches, to redirect communication to other nodes), and the distributed processing system is divided into plural distributed processing systems by setting up said switches in each ring adequately ([0026] and [0029]: the system of Figs 3 and 4, i.e. the distributed processing system, is divided into groups 25, which are plural distributed processing systems since each group has multiple/distributed processors, by setting the routers to be completely connected within the group and to be connected to a communications route outside the group, i.e. by setting up the switches adequately).

	Regarding claim 20, Ajima teaches: 
20. A method for dividing the distributed processing system of claim 16, the method comprising; providing switches in each ring to redirect communication data to another node ([0026]: each group/ring has routers, i.e. switches, to redirect communication to other nodes), and setting up said switches in each ring adequately to divide the distributed processing system into plural distributed processing systems ([0026] and [0029]: the system of Figs 3 and 4, i.e. the distributed processing system, is divided into groups 25, which are plural distributed processing systems since each group has multiple/distributed processors, by setting the routers to be completely connected within the group and to be connected to a communications route outside the group, i.e. by setting up the switches adequately).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A./Examiner, Art Unit 2183                                                                                                                                                                                                        
	
	
/William B Partridge/Primary Examiner, Art Unit 2183